Citation Nr: 0105506	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for arteriosclerotic heart disease with hypertension, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The DD Form 214 reflects that the veteran had active service 
from November 1993 to August 1997, and that he had had total 
prior active service of four months and 16 days.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  


REMAND

The veteran contends that there has been no improvement in 
the severity of his service-connected heart disability, and 
he disagrees with the RO's December 1998 reduction of his 
disability evaluation from 100 percent to 60 percent, 
effective from April 1999.  In January 1999, the veteran 
submitted a statement from M.A.R., D.O., to the effect that 
the veteran experienced a significant coronary event, was 
status-post angioplasty in June 1997 and that uncontrolled 
blood pressure will lead to worsening of his coronary artery 
disease.  Having reviewed the record, the Board has 
determined that this claim is not yet ready for adjudication 
on appeal as further evidentiary development is required.

Specifically, the Board notes that the regulations pertaining 
to diseases of the cardiovascular system, as found in 38 
C.F.R. § 4.104 et. seq., were amended effective January 12, 
1998, or just prior to the veteran's VA cardiovascular 
examination of January 13, 1998.  The revised regulations 
provide that evaluations for arteriosclerotic heart disease 
are based on criteria that include the metabolic equivalent 
(MET's) workload, and restoration of a 100 percent evaluation 
would require evidence showing that a workload of 3 MET's or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope.  Other objective findings that would warrant a 100 
percent evaluation include chronic congestive heart failure 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2000), effective January 12, 1998.

The recent VA examination did not provide findings regarding 
the MET workload and associated symptomatology.  Such 
findings are necessary for an evaluation under the revised 
regulations and, thus, the Board is unable to evaluate the 
severity of the veteran's heart disability at this time.  On 
remand, therefore, the veteran will be afforded a new VA 
cardiovascular examination that will include all testing 
sufficient to make a determination as to whether restoration 
of a 100 percent evaluation is warranted under the 
appropriate diagnostic criteria.

Accordingly, this claim is REMANDED for the following 
actions:

1. The RO should contact the veteran and 
ask that he provide information 
regarding any additional VA and non-VA 
cardiovascular treatment records 
pertinent to his claim, including 
records from M.A.R., D.O.  Utilizing 
the information provided by the 
veteran, the RO should contact all 
named caregivers and facilities in 
order to request copies of the 
pertinent treatment records, if not 
already associated with the claims 
folder.  All records obtained through 
these channels should be associated 
with the claims folder.

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a 
cardiovascular examination by a VA 
physician, for the purpose of 
determining the nature and severity of 
his service-connected arteriosclerotic 
heart disease with hypertension.  All 
clinical findings should be reported 
in detail and all special tests and 
studies should be performed sufficient 
to evaluate the current MET workload 
level along with any associated 
symptomatology.  In particular, the 
examiner should specifically indicate 
whether a workload of 3 MET's or less 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner 
should state whether or not there is 
angina on moderate exertion.  The 
examiner is further requested to 
provide an opinion regarding whether 
or not the veteran's heart condition 
precludes more than sedentary 
employment.  In addition, the examiner 
should indicate whether chronic 
congestive heart failure is 
manifested.  The examiner should 
provide explanations and 
interpretations for all significant 
findings.  Prior to the examination, 
the examiner should review the 
available medical history, including 
service medical records and post-
service records.  The claims folder, a 
copy of this Remand, and a copy of the 
rating criteria found in 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2000), 
effective January 12, 1998, should be 
provided to the examiner prior to the 
examination.  A complete rationale 
should be provided for any opinions 
given or conclusions reached.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

4. Thereafter, the RO should readjudicate 
the veteran's claim based on all the 
evidence of record in order to 
determine whether restoration of a 100 
percent disability evaluation for 
arteriosclerotic heart disease is 
warranted.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative (if 
any) with an appropriate Supplemental 
Statement of the Case along with a 
reasonable amount of time within which 
to respond thereto.  Thereafter, this 
claim should be returned to the Board 
for further adjudicative action, as 
appropriate.

The purpose of this REMAND is to conduct further evidentiary 
development. The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  No action is 
required of the veteran until he is notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




